Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Applicant’s amendment submitted on April 14, 2022 in response to the Office action mailed on December 14, 2021 (“the previous OA”) have been fully considered. 

Support for claim 1 amendment can be found in Figure 1, paragraph 0041, and paragraph 0079 of US Patent Application Publication 20190283488 A1 of the present application (“the published application”).  Support for new claim 11 can be found in Figure 1 and paragraph 0079 of the published application. 

In view of applicant’s amendment, the rejection of claims 1-3, 6, and 8 under 35 USC 112(b) as set forth in the previous OA is withdrawn. 

In view of applicant’s amendment, the rejection of claims 1, 3, 6, and 8 under 35 U.S.C. 103 as being unpatentable over Chu et al. (US 20050202239 A1), as set forth in the previous OA is modified. 



Claim Objections
Claim 1 is objected to because of the following informalities: at line 7, insert “permeable” before “carrier film”.  Appropriate correction is required.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 6, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US 20050202239 A1).

As to claim 1, Chu discloses a label (an aircraft adhesive marking device) (abstract) comprising a polymer film comprising a styrenic polymer, said film having an upper surface and a lower surface, and an MVTR of from about 15 to 150 g/m2/day, and a water-based adhesive in contact with the lower surface of the film (0018-0020).  Chu further discloses that the polymer film can be a multilayer (0021).  According to Chu, the multilayer film comprises a two-layer film, wherein the first or upper layer comprises a styrenic polymer, and a second layer comprises a polymer film having MVTR which is greater than the MVTR of the first styrenic polymer layer (0028).  Chu further discloses that the polymers used to form the additional layers should be high MVTR polymers, for example polyether polyurethane resins (0029).  Further, Chu discloses that depending on the end use of the label, the styrenic polymer film may be transparent, tinted, or opaque (0021).  Moreover, Chu suggests providing a print layer on the upper surface of the styrenic polymer film (0037).  According to Chu, inks used to form the print layer include commercially available water-based, solvent-based, or radiation curable inks (0035).  

Based on the above, the two-layer film of Chu is interpreted to suggest claimed marking layer arranged on the adhesive layer.  Further, the second layer of the two-layer film of Chu that is formed of polyether polyurethane is interpreted to suggest claimed permeable carrier film made from a polyurethane.  Moreover, the styrenic polymer film of Chu that is printed with an ink is interpreted to suggest claimed marking comprising an ink, wherein the ink can be solvent based or water based, wherein the marking is arranged on the carrier film.  

As to claim 1 limitation of Drop On Demand varnish layer that covers the marking layer, Chu discloses that a high MVTR transparent polymeric topcoat or overcoat (varnish layer) overlies the print layer (0039).  Chu does not explicitly refer the polymeric topcoat or overcoat as Drop On Demand (DOD) varnish layer and that the DOD varnish layer is deposited via DOD printing as claimed.  However, this limitation is interpreted as product by process limitation.  Product by process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. MPEP 2113 (I)-(III).  It is submitted that at present no unobvious differences are seen between the claimed DOD vanish layer and the high MVTR polymeric topcoat of Chu.  Moreover, the present specification states that the varnish is preferably deposited via DOD printing as this technique allows for better permeability (page 6, lines 27-28).   It is submitted that Chu discloses that the polymeric protective topcoat or overcoat layer has a high MVTR (0039).  Accordingly, absent any factual evidence on the record, no unobvious differences are seen between the claimed varnish layer and the polymeric topcoat or overcoat of Chu.  

As to claim 1, the difference between the claimed invention and the prior art of Chu is that Chu does not explicitly disclose MVTR of the adhesive marking device (label) as claimed.  

However, it is submitted that Chu discloses that the MVTR of final styrenic films (monolayer or multilayer) is a function of the materials used, film thickness and processing (0032).  Furthermore, MVTR of Chu’s film is in the range of about 15 to about 150 g/m2/day in order to allow the water-based glue to dry within a reasonable period of time (0026).  Moreover, as set forth previously, there are no unobvious differences between the claimed device and the label of Chu including the multilayer film. Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to form a label of Chu with the multilayer film having overall MVTR in the range of about 15 to about 150 g/m2/day, which overlaps with the claimed MVTR of 50 to 1,500 g/m2/day, motivated by the desire to form a label having water based glue that can be dried within reasonable period of time (3-7 days under ambient conditions) (0026). 

As to claim 1 limitations “An aircraft adhesive marking device for an aircraft”, it is submitted that this limitation is intended use of the claimed invention (i.e. aircraft adhesive marking device).  In article claims, a claimed intended use must result in structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP 2111.02.  Given that the label of Chu renders obvious claimed device, the label of Chu meets the aforementioned intended use. 

As to claim 3, Chu discloses that MVTR of the films of the present invention is measured in accordance with ASTM method F1249 (0026). Chu further discloses that the instrument for measuring MVTR is operated at a temperature of 25°C and at 85% RH (0026).  While Chu does not disclose MVTR measurement at temperature of 38°C and 100% RH, it is submitted that the label of Chu renders obvious claimed device.  As such, Chu’s label is capable of being tested for MVTR measurement at 38°C and RH of 100% RH.  

As to claim 6, as set forth previously, the label of Chu renders obvious claimed device.  Accordingly, absent any factual evidence on the record, it would be reasonable to presume that the label of Chu can intrinsically be stripped by the stripping agents recited in claim 6. MPEP 2112.01 (I). 

As to claim 8, this claim does not set forth any specific composition of the adhesive other than broadly reciting pressure-sensitive adhesive (PSA) or that the adhesive layer can be reactivated.   It is submitted that the adhesive of Chu described at 0045 is interpreted to suggest pressure sensitive adhesive or in the alternative, it would have been obvious to use a PSA given that PSA is widely used in the label art to attach a label to a desired surface. 

As to claim 11, as set forth previously, the two-layer film of Chu includes upper layer comprising styrenic polymer and second layer (permeable carrier film) (0028-0029).  Furthermore, Chu suggests printing of the upper surface of the styrenic film by ink (0035 and 0037).  As such, person having ordinary skill in the art would recognize that the marking of Chu (styrenic polymer film) is in direct contact with the permeable carrier film. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US 20050202239 A1) as applied to claim 1 above, and further in view of Li et al. (US 6761969 B2).

Chu discloses polyether polyurethane (0029) but Chu is silent as to disclosing aliphatic polyurethane. 
Li discloses label that is applied to containers using water-based adhesive (column 1, lines 5-7).  The label of Li includes a facestock 11, a nanoporous layer 12 (permeable carrier film) on the lower surface of the facestock, a water based adhesive 16 in contact with the lower surface of the nanoporous layer, a print layer 14 which is in contact with the upper surface of the facestock 11, and a transparent protective layer 15 that is in contact with the upper surface of the print layer 14 (Figure 4 and column 3, lines 35-45).   Li further discloses that the nanoporous layer can be formed of polyurethane (column 10, lines 40-41 and lines 57-58).  Moreover, Li discloses that polyurethane can include aliphatic polyether polyurethanes (aliphatic polyurethane resin) (column 12, line 30).  

It would have been obvious to select any of the polyurethanes disclosed by Li including the aliphatic polyether polyurethane, motivated by the desire to form the carrier film of Chu using a polyurethane so that the carrier film can be used in the formation of the label of Chu. 

Response to Arguments

With respect to the rejection of claims 1, 3, 6, and 8 under 35 USC 103 as being unpatentable over Chu et al. (US 20050202239 A1), applicant argues that Chu does not teach that the marking is arranged on the polyurethane carrier film.  According to applicant, as stated by the examiner during the March 10, 2022 interview, the print layer is provided on an upper surface of the styrenic film.  Applicant argues that the styrenic film is central to Chu’s principle of operation and provides a number of advantages, including appearance properties, durability, processing characteristics, improved tensile strength, elongation, impact strength, tear resistance, and optics (0025-0026) .  As such, Chu does not teach that the marking is arranged on the polyurethane carrier film.  Page 6 of the amendment. 

The examiner respectfully submits that he acknowledges that Chu provides a print layer (ink) on upper surface of the styrenic film (0037).  However, at present, the styrenic polymer film of Chu that is provided with a print layer on the upper surface is not excluded from the claimed invention. It is submitted that the claimed invention recites “a marking comprising an ink or paint…wherein the marking is arranged on the carrier film” (claim 1).  It is submitted that the transition phrase “comprising” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.  See MPEP 2111.03 (I).  As such, the styrenic film of Chu that is printed with an ink is interpreted to suggest claimed marking that is arranged on the carrier film (second layer of Chu’s two-layer film formed of polyurethane).  
Applicant argues that Chu does not teach the MVTR of the overall marking device as claimed.  According to applicant, Chu teaches in a very general way that the film can be multilayer film of two or more adjacent layers and that the MVTR of the multilayer film is from about 15 to about 150 g/m2/day, and that the polymers used to form the additional layers should be high MVTR polymers.  Applicant argues that among 12 exemplified films by Chu, only five have MVTR in the claimed range and none comprise a polyurethane layer.  According to applicant, Chu also discloses that the label may comprise a transparent topcoat layer and that the materials used to form the topcoat layer are those generally characterized as having a high MVTR.  However, Chu does not specify the MVTR of the top coat.  Accordingly, Chu does not teach the MVTR of the overall marking device as claimed.  Pages 6-7 of the amendment. 

The examiner respectfully submits that  Chu discloses that the MVTR of final styrenic films (monolayer or multilayer) of the label is a function of the materials used, film thickness and processing (0032).  Furthermore, MVTR of Chu’s film is in the range of about 15 to about 150 g/m2/day in order to allow the water-based glue to dry within a reasonable period of time (0026).  While, the examiner acknowledges that Chu does not explicitly disclose overall MVTR of the label (aircraft adhesive marking device) as claimed, however,  a person having ordinary skill in the art would recognize that the label of Chu should have a minimum MVTR in the range of about 15 to about 150 g/m2/day in order to allow the water-based glue to dry within a reasonable period of time.  Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to form a label of Chu with the multilayer film having overall MVTR in the range of about 15 to about 150 g/m2/day, which overlaps with the claimed MVTR of 50 to 1,500 g/m2/day, motivated by the desire to form a label having water based glue that can be dried within reasonable period of time (3-7 days under ambient conditions) (0026).  As to applicant’s arguments that among 12 exemplified films by Chu, only five have MVTR in the claimed range and none comprise a polyurethane layer, it is submitted that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. MPEP 2123 (II).  Chu discloses that the polymers used to form additional layers should be high MVTR polymers and examples of such high MVTR polymers include polyether polyurethane (0029).  As such, Chu suggests permeable carrier film made from a polyurethane as claimed. 

Applicant argues that the term aircraft adhesive marking device is a structural term which must be given its plain meaning.  According to applicant, a skilled artisan would understand that an aircraft adhesive marking device is an adhesive marking device having structural properties suitable for extreme conditions experienced by aircraft e.g. the structural properties recited in claim 1.  This understanding is consistent with the specification (0004, 0009, 0012, 0024, and 0025 of the published application). Thus, aircraft adhesive marking device is not merely an intended use. However, assuming arguendo that such language does amount to intended use, such intended use imposes a structural difference, i.e. such aircraft adhesive marking device must be suitable for the extreme conditions to which an aircraft is subjected.  Applicant argues that the labels of Chu are expressly for bottling applications, and unsuitable as an aircraft adhesive marking device due to the water-based adhesive employed.  Page 8 of the amendment. 

The examiner respectfully submits that applicant’s arguments are not commensurate in scope with the claimed invention given that claims do not recite any  “extreme conditions” as asserted by applicant.  Furthermore, as to applicant’s argument that the labels of Chu are unsuitable as an aircraft adhesive marking device due to the water-based adhesive employed, this argument is based on applicant’s personal opinion and without any factual evidence on the record. MPEP 716.01(c)(I)(II).  Moreover, at present, the claimed invention is open to presence of water-based adhesive (e.g. see claim 1 reciting “adhesive layer”). 

Based on the above, applicant’s arguments are not found persuasive. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467. The examiner can normally be reached Mon-Fri 8:00 am ET to 4:30 PM ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANISH P DESAI/
Anish Desai           Primary Examiner, Art Unit 1788
July 10, 2022